Thompson, J.,
concurs in part and dissents in part and votes to dismiss the appeal from the decision and to affirm the judgment with the following memorandum: I disagree with my colleagues and conclude that the judgment should be affirmed. Courts may intervene to ensure that tests are fairly administered and that promotions are awarded according to merit and fitness (see, NY Const, art V § 6; Matter of Weitzenberg v Nassau County Civ. Serv. Commn., 172 AD2d 613, 614). However, once it is determined that the standards employed were fair and reasonable, the Court’s involvement ends (see, Matter of Lawson v Levitt, 211 AD2d 587, 588). It is not the function of a Court to micromanage the testing of candidates for competitive positions, especially where special expertise such as oral proficiency in foreign languages must be assessed by expert reviewers.
Notably, we have observed that, “[t]his Court will not interfere with the [agency’s] discretion in determining the qualifications of candidates unless the decision is so irrational and arbitrary as to warrant judicial intervention” (Matter of Weitzenberg v Nassau County Civ. Serv. Commn., supra, at 614). The respondents’ determination in this matter was not arbitrary or irrational.
*526Here, the oral examination in question was intended to assess a candidate’s conversational Spanish skills and necessarily involved a certain measure of subjectivity (cf., Matter of Sloat v Board of Examiners, 274 NY 367, 373; Matter of Fink v Finegan, 270 NY 356; Matter of Oback v Nadel, 57 NY2d 620, 626 [Gabrielli, J., dissenting]; see also, Matter of Pearl v New York State Dept. of Civil Serv., 8 Misc 2d 712, affd 5 AD2d 739). Moreover, there were preexisting grading parameters for evaluating a candidate’s performance. The record reveals that the examiner filled out a grading sheet, which contained separate columns for each graded area and a separate score for each area of expertise assessed. The petitioner’s grades were recorded, together with the examiner’s notes relative to each graded area. The petitioner’s scores simply failed to meet the minimum requirements for the position.
Although the petitioner may disagree with the examiner’s grading of her test, this is not a basis upon which to set aside the agency’s determination. Moreover, the fact that there was no preformulated answer key does not establish that the test was unfair or arbitrary. Since the examination was intended to assess grammar, vocabulary, and pronunciation in a purely conversational context, each candidate’s extemporaneous responses would necessarily be unique; and, therefore, were properly assessed by the reviewer as the conversation unfolded. It would be impossible to construct an answer key which would anticipate the various responses, grammatical nuances, and modes of pronunciation which a candidate might employ (see, Matter of Sloat v Board of Examiners, supra, at 373). Under these circumstances, any assessment of a candidate’s conversational skills is best left to the respondents, whose examiners possess the special expertise and knowledge necessary to effectively evaluate the candidate’s qualifications.
The petitioner’s remaining contentions lack merit. Accordingly, I vote to affirm the judgment appealed from.